Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2019-092000, filed on 05/15/2019 was received with the present application.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1-6 are allowed.

	The prior art of record, either individually or in combination, fail to teach or suggest a tensioner lever having the particular structure recited within independent claim 1. More specifically, a tensioner lever comprising a shoe with a traveling surface, a slide bearing member, and a connecting part for connecting said slide bearing member to the shoe; a lever body with a pivotal support boss; and the slide bearing member of the shoe covering the inner circumferential surface on the pivotal support boss of the guide lever when said shoe and said guide lever are integral assembled together via double injection molding; wherein, the shoe, the connecting part, and the side bearing member are all formed as a one-piece unitary component that is constructed from the same synthetic resin. Sato et al. (U.S. Patent 5,318,482A) appears to be the closest related prior art to applicant’s claimed invention. That is, Sato et al. teach (Figures 1-8) a tensioner lever (chain guide 20) comprising: a synthetic resin shoe (shoe 32) having a traveling surface (outer surface of shoe 32 that contacts chain 22) on which a drive chain (chain 22) slides along a guide length direction (direction of arrow ‘A’ in figure 8), a lever body (arm 31) that supports a back side of the shoe (inner surface of the shoe 32 that faces the arm 31) along the guide length direction (direction of arrow ‘A’ in figure 8), and a pivotal support boss (mounting hole 35) provided at a proximal end (end of the arm 31 that includes the mounting hole 35 and concave steps 38) in the guide length direction (direction of arrow ‘A’ in figure 8) of the lever body (arm 31) to allow a distal end (end of the arm 31 that includes the slot 47) thereof to swing; the shoe (shoe 32) including a slide bearing member (through holes 39) that covers the outer side surface of the pivotal support boss (mounting hole 35); and a connecting part (tongues 36) that connects the slide bearing member (through holes 39) to the shoe (shoe 32); wherein, the shoe (shoe 32), the slide bearing member (through holes 39), and the connecting part (tongues 36) are configured as a continuous one-piece component that is made of the same synthetic resin (see also Col. 2, line 67 - Col. 4, line 57). Although, Sato et al. does not explicitly disclose the shoe (shoe 32) and the lever body (arm 31) in the tensioner lever (chain guide 20) being integrally formed and assembled together by double injection molding, one of ordinary skill would have easily conceived to employ double injection molding technique to join said shoe and said lever body using the suggestions in Konno (U.S. PGPUB 20040058761A1). However, the slide bearing member (through holes 39) of the shoe (shoe 32) in tensioner lever (chain guide 20) 
Accordingly, the tensioner lever described within claims 1-6 is determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                           /MICHAEL R MANSEN/                                                                                   Supervisory Patent Examiner, Art Unit 3654